Citation Nr: 0716015	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  00-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for hearing loss, right 
ear.

3.  Entitlement to a higher initial evaluation for left 
shoulder rotator cuff tear with secondary outlet impingement 
syndrome, evaluated as 0 percent disabling from August 1, 
1998 and 20 percent disabling from May 12, 2004. 

4.  Entitlement to a higher initial evaluation for low back 
strain, evaluated as 0 percent disabling from August 1, 1998, 
10 percent disabling from December 12, 2002, and 20 percent 
disabling from May 12, 2004. 

5.  Entitlement to an initial compensable evaluation for left 
ethmoid sinusitis.

6.  Entitlement to an initial compensable evaluation for 
headaches.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1984 to July 1998.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board remanded these claims to the RO for additional 
action in January 2006.  At that time, the appeal included 
the issue of entitlement to service connection for tinea 
pedis, onychomycosis, urticaria and tinea corpus.  
Thereafter, however, in a rating decision dated October 2006, 
the RO granted this claim.  It is therefore no longer before 
the Board for appellate review.

The Board again addresses the claims of entitlement to 
service connection for a neck disorder and entitlement to an 
initial compensable evaluation for left ethmoid sinusitis in 
the Remand portion of the decision, below, and REMANDS those 
claims to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.

In the January 2006 Remand, the Board indicated that, in 
written statements received in April 2005 and November 2005, 
the veteran raised additional claims for review, including 
entitlement to the reopening of a previously denied claim for 
service connection for a mental disorder and entitlement to 
service connection for arteriosclerosis on a presumptive 
basis.  The Board then referred this matter to the RO for 
appropriate action.  To date, the RO has not acted in 
response.  Accordingly, the Board again refers these raised 
claims to the RO for appropriate action. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  Hearing loss of the right ear is related to the veteran's 
active service.

3.  From August 1, 1998 to May 11, 2004, the veteran's left 
shoulder disorder manifested as pain and instability.

4.  Since May 12, 2004, the veteran's left shoulder disorder 
has improved, initially manifesting as pain, including on 
use, significant limitation of motion, increased during 
flare-ups and on repetitive use, a lack of endurance and 
chronic fatigue, and subsequently manifesting as pain.   

5.  From August 1, 1998 to December 11, 2002, the veteran's 
low back disorder manifested as pain, including on motion, 
and spasm.

6.  From December 12, 2002 to May 11, 2004, the veteran's low 
back disorder manifested as pain and discomfort on motion.

7.  Since May 12, 2004, the veteran's low back disorder has 
manifested as pain, including on motion, limitation of 
motion, severe during flare-ups and on repetitive use, 
moderately severe muscle spasm, sciatic radiculopathy, 
fatigability, and a lack of endurance, involved degenerative 
disc disease, and caused moderately severe impairment in his 
ability to function.

8.  The veteran reportedly experiences frequent episodes of 
headaches, from one weekly to two to three every three to six 
months, but such headaches are not prostrating.

9.  None of the disabilities at issue in this decision is so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  Hearing loss, right ear, was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006).

2.  The criteria for entitlement to an initial 10 percent 
evaluation for left shoulder rotator cuff tear with secondary 
outlet impingement syndrome, from August 1, 1998 to May 11, 
2004, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2006).

3.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for left shoulder rotator cuff tear with 
secondary outlet impingement syndrome, from May 12, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2006).

4.  The criteria for entitlement to an initial 10 percent 
evaluation for low back strain, from August 1, 1998 to 
December 11, 2002, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 
4.40. 4.45, 4.59, Diagnostic Codes 5235-2243 (2006); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

5.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for low back strain, from December 12, 
2002 to May 11, 2004, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.7, 4.40. 4.45, 4.59, Diagnostic Codes 5235-2243 
(2006); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

6.  The criteria for entitlement to an initial 40 percent 
evaluation for low back strain, from May 12, 2004, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40. 4.45, 4.59, Diagnostic 
Codes 5235-2243 (2006); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2001).

7.  The criteria for entitlement to an initial compensable 
evaluation for headaches have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.7, 4.124a, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating those claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant how VA will determine an 
effective date to be assigned an award of service connection 
or a disability rating.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated April 2003 and February 2004, after 
initial deciding those claims in a rating decision dated 
January 1999.  Such notice was not mandated at the time of 
the RO's rating decision; therefore, the timing of the 
remedial notice reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.

The content of the notice letters also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  In the letters, the RO acknowledged the 
veteran's claims, informed him of the evidence necessary to 
support those claims, identified the type of evidence that 
would best do so, notified him of VA's duty to assist and 
indicated that it was developing his claims pursuant to that 
duty.  The RO identified the evidence it had received in 
support of the veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to send to VA any evidence he had that he thought 
would help his claims.  

The content of the notice letters does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, VA did not discuss how disability 
ratings and effective dates are assigned.  The veteran is 
not, however, prejudiced as a result thereof.  The RO 
subsequently provided the veteran such information in a 
rating decision dated October 2006. 

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being remanded.  
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical records, post-service VA and 
private treatment records, and employment information.  
Second, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording the veteran 
multiple VA medical examinations, during which VA examiners 
addressed the etiology and severity of the disorders at issue 
in this decision.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant.  

II.  Analysis of Claims

A.  Service Connection

The veteran claims entitlement to service connection for 
right ear hearing loss.  He asserts that this condition 
preexisted service and became aggravated therein secondary to 
his occupational duties as a field artillery man and 
assistance gunner with a 155 millimeter howitzer from 1984 to 
1988 and as an operating room technician thereafter.  
Allegedly, the latter position involved additional exposure 
to noise from stainless steel equipment hitting metal and 
bone and from saws and mallots chipping bones.  
Alternatively, the veteran asserts that he developed this 
condition secondary to otosclerosis, which was first 
diagnosed in service.     

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for an organic disease of 
the nervous system, which includes sensorineural hearing 
loss, if it is shown that the veteran served continuously for 
90 days or more during a period of war or during peacetime 
after December 31, 1946, and such disease manifested to a 
degree of 10 percent within one year from the date of 
discharge with no evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 
C.F.R. 
§§ 3.307, 3.309(a) (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A report of a VA audio examination conducted in March 2006 
confirms that the veteran currently has right ear hearing 
loss characterized as mild to moderate in severity.  The 
question is whether such loss is related to the veteran's 
active service. 

As previously indicated, in this case, the veteran had active 
service from June 1984 to July 1998.  A veteran who served 
for at least six months during a period of war or during 
peacetime on or after January 1, 1947 is presumed to have 
been in sound condition when examined, accepted and enrolled 
in service, except for defects noted at the time of entrance, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1132 (West 2002); see VAOPGCPREC 3-2003 
(July 16, 2003) (holding that VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service, and that 38 C.F.R. 
§ 3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to 
the extent that it states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service); 
see also Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 
2004) (holding that VA, rather than the claimant, bears the 
burden of proving that a disability preexisted service and 
was not aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 
4, 2005) (applies to claims pending on or filed after May 4, 
2005).

The term "noted" denotes only such conditions that are 
recorded in examination reports. 38 C.F.R. § 3.304(b) (2006).  
A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 
(1994).

In this case, on enlistment examination conducted in January 
1984, an examiner noted that the veteran had hearing loss.  
Moreover, audiometric findings confirmed right ear hearing 
loss by VA standards.  The veteran may therefore not be 
presumed to have been in sound condition with regard to his 
hearing on his entrance into service.  

Once a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  A preexisting disease will be considered to 
have been aggravated by military service when there is an 
increase in disability during such service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2006).  Temporary or intermittent flare-
ups of a preexisting injury or disease are not sufficient to 
be considered aggravation unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2006).  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  
Cotant v. Principi, 17 Vet. App. 116 (2003); see also 
VAOPGCPREC 3-2003 (July 16, 2003) (holding that 38 C.F.R. § 
3.306(b), which provides that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C. § 1111, properly 
implements 38 U.S.C. § 1153, applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C. § 
1153, and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. 
§ 1111).

According to the evidence of record, the veteran's right ear 
hearing loss was not aggravated during service.  Service 
medical records show that, as alleged, the veteran's 
occupational duties routinely exposed him to noise.  As a 
result, he underwent numerous hearing tests during service, 
including during periodic examinations.  These tests 
occasionally showed a worsening of the right ear hearing loss 
when compared to the findings noted on enlistment.  They also 
occasionally showed improvement in right ear hearing acuity 
when compared to the findings noted on enlistment.  In April 
1998, after testing revealed a shift in his right ear hearing 
thresholds, a medical professional diagnosed the veteran with 
otosclerosis.

According to a VA examiner who reviewed the results of the 
veteran's in-service hearing tests in March 2006, the 
veteran's hearing remained essentially stable during service; 
he had mild to moderately severe right ear hearing loss in 
January 1984 and mild to moderate right ear hearing loss in 
March 1998.  The examiner found that the veteran's right ear 
hearing loss was not permanently aggravated in service.  This 
examiner also found, however, that the veteran's current 
right ear hearing loss was due to his otosclerosis, the same 
condition that caused his tinnitus.  

Based on this latter conclusion, the Board finds that the 
veteran's right ear hearing loss is related to his active 
service, during which he was first diagnosed with 
otosclerosis.  In light of this finding, the Board concludes 
that right ear hearing loss was incurred in service.  
Inasmuch as the evidence in this case supports the veteran's 
claim, such claim must be granted.  

B.  Higher Initial Evaluations

The veteran claims entitlement to higher initial evaluations 
for left shoulder and low back disorders, and headaches.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability due to damage or infection in the parts of the 
system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

1.  Left Shoulder

The RO has evaluated the veteran's left shoulder disorder as 
0 percent disabling from August 1, 1998 and 20 percent 
disabling from May 12, 2004 pursuant to Diagnostic Code (DC) 
5201.  DC 5201 provides that a 20 percent evaluation is 
assignable for limitation of motion of the major (dominant) 
or minor (non-dominant) arm at shoulder level.  A 20 percent 
evaluation is also assignable for limitation of motion of the 
non-dominant arm midway between side and shoulder level.  A 
30 percent evaluation is assignable for limitation of motion 
of the dominant arm midway between side and shoulder level, 
or of the non-dominant arm if 25 degrees from side.  A 40 
percent evaluation is assignable for limitation of motion of 
the dominant arm if 25 degrees from side.  38 C.F.R. § 4.71a, 
DC 5201 (2006).

Compensable evaluations are also assignable if the evidence 
establishes that the veteran has ankylosis of scapulohumeral 
articulation or certain impairments of the humerus, clavicle 
or scapula.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203 (2006). 

In this case, the veteran contends that the evaluations 
initially assigned his left shoulder disorder do not 
accurately reflect the severity of his left shoulder 
symptomatology.  Allegedly, such symptomatology has gradually 
worsened, includes left shoulder pain, instability and 
limitation of motion (50 percent loss during flare-ups), and 
warrants the assignment of a 20 percent evaluation for all 
pertinent periods of time.  The veteran's representative 
contends that higher initial evaluations are warranted under 
38 C.F.R. § 3.321, based on a finding that the left shoulder 
disorder markedly interferes with the veteran's 
employability.
  
As discussed below, the evidence in this case supports, in 
part, these contentions, establishing that the veteran's left 
shoulder disability picture more nearly approximates the 
criteria for an initial 10 percent evaluation from August 1, 
1998 to May 11, 2004.

a.  From August 1, 1998 To May 11, 2004

The veteran first injured his left shoulder in service, in 
November 1986.  At that time, an examiner noted tenderness to 
palpation of the post rotator area and diagnosed a left 
shoulder strain.  The veteran did not again express left 
shoulder complaints during service until his discharge 
examination conducted in May 1995.  At that time, he 
indicated that he had pain in his left shoulder joint, which 
the examiner objectively confirmed.  He also indicated that 
he experienced a burning sensation in, and partial 
dislocation of, that joint after prolonged periods of use.   

Following discharge, but prior to May 12, 2004, the veteran 
once sought treatment for left shoulder complaints (no 
objective findings noted) and underwent VA examinations of 
his left shoulder, including in October 1998, May 1999, May 
2000 and December 2002.  

During the October 1998 examination, he reported that he 
still had left shoulder pain and burning in the joint on use.  
He also reported that he occasionally experienced locking in 
the joint.  A VA examiner objectively confirmed chronic left 
shoulder pain, but noted no other symptomatology associated 
with the veteran's left shoulder disorder.  In fact, he 
indicated that the veteran had full range of motion of the 
left shoulder joint.  X-rays of the left shoulder revealed no 
abnormalities.

During the May 1999 examination, the veteran again reported 
left shoulder pain and burning in the joint on use.  He also 
reported joint popping and an ability to move his shoulder in 
and out of place.  A VA examiner again noted full range of 
motion of the left shoulder joint.  He also noted a palpable 
clunk, but no tenderness in the joint and increased anterior 
translation when compared to the right shoulder.  The VA 
examiner diagnosed this as left shoulder instability and 
recommended magnetic resonance imaging (MRI) and a left 
shoulder arthrogram.  These tests, conducted in June 1999, 
revealed a tear of the posterior rotator cuff tendon, severe 
tendinosis and outlet impingement. 

During the May 2000 examination, the veteran reported a 
progressive worsening of the reported symptoms noted above as 
well as left shoulder weakness, stiffness and swelling and 
associated fatigue and lack of endurance.  He indicated that 
he did not have flare-ups of left shoulder symptoms, left 
shoulder surgery, or dislocation.  He further indicated that 
he could produce subluxation of the left shoulder, but that 
doing so did not cause pain.  He reported that his left 
shoulder disorder interfered with his daily activities, such 
as working out at the gym, but had not yet caused him to take 
any time off from work.  The VA examiner noted mild pain to 
deep palpation, mild displacement of the left shoulder joint, 
full range of motion of the left shoulder joint, see 
38 C.F.R. § 4.71, Plate I (2006), normal strength and 
reflexes in the left arm, and no sign of muscle atrophy or 
wasting in the left.  He diagnosed a recurrent and 
symptomatic left shoulder tear.

During the December 2002 examination, the veteran reported 
that his left shoulder disorder had not worsened since his 
last examination.  He indicated that, typically, he could 
associate his left shoulder pain with flare-ups that occurred 
daily during certain activities and lasted one to two hours.  
He reported an increased lack of endurance secondary to his 
left shoulder disorder, but denied stiffness, dislocation and 
subluxation.  He noted that his left shoulder symptoms 
affected his duties as an operating room technician by 
slowing him down.  The VA examiner noted no left shoulder 
abnormalities.  Rather, he specifically indicated that the 
veteran had no pain on use, full range of motion of the left 
shoulder joint, full strength in the left arm, and no sensory 
deficit or neurological impairment.  X-rays of the left 
shoulder revealed a widening of the space between the humeral 
head and the right acromion.    

The above evidence establishes that, from August 1, 1998 to 
May 11, 2004, the veteran's left shoulder disorder manifested 
initially as pain and subsequently as pain and instability.  
Medical professionals attributed these symptoms to a 
worsening tear in the left shoulder and outlet impingement 
syndrome.  The RO did not contemplate these symptoms in the 0 
percent evaluation it initially assigned the veteran's left 
shoulder disorder, likely because such symptoms do not 
warrant a compensable evaluation under DC 5201.  Rather, and 
as previously indicated, this DC requires limitation of 
motion of the left arm before a compensable evaluation may be 
assigned.  

That notwithstanding, a 10 percent evaluation may be assigned 
for the period of time now at issue under either 38 C.F.R. 
§ 4.45, based on painful movement, including during flare-
ups, and/or incoordination of movement secondary to 
instability, or 38 C.F.R. § 4.59, based on painful motion, 
including during flare-ups.  In the absence of evidence of 
ankylosis of scapulohumeral articulation, impairment of the 
humerus, clavicle or scapula, or additional functional 
limitation during flare-ups or on repetitive use, an initial 
evaluation in excess of 10 percent may not be assigned under 
any other applicable DC or regulatory provision.  

b.  Since May 12, 2004

Since May 12, 2004, the veteran has undergone additional VA 
examinations, including on May 12, 2004 and in April 2006.  
During the May 2004 VA examination, he reported that his left 
shoulder pain had worsened a bit, occurring twice weekly for 
half of a day and increasing on use.  He further reported 
that the pain interfered with his daily activities and 
occupation because it caused a lack of endurance and chronic 
fatigue and necessitated the use of pain medication.  The VA 
examiner noted limitation of motion of the left shoulder, 
including flexion from 0 to 140 degrees (normal being 0 to 
180 degrees), abduction from 0 to 120 degrees (normal being 0 
to 180 degrees), external rotation from 0 to 60 degrees 
(normal being 0 to 90 degrees), and internal rotation from 0 
to 30 degrees (normal being 0 to 90 degrees), all with pain.  
38 C.F.R. § 4.71, Plate I.  The VA examiner also noted acute 
flare-ups of pain, during which motion was reduced by 50 
percent, and hypoesthesia on neurological examination 
compatible with impingement syndrome.  He indicated that 
there was no ankylosis or signs of fatigability, but that on 
repetitive use, the veteran's range of motion decreased 
significantly (flexion limited to 100 degrees and abduction 
limited to 60 degrees).  The VA examiner noted that the 
veteran's left shoulder pain had a major functional impact, 
characterized this impact as moderately severe, and noted 
that it involved a lack of endurance and chronic fatigue.  In 
addition, he characterized the veteran's limitation of motion 
of the left shoulder as significant secondary to the tear. 

During the April 2006 VA examination, the veteran reported 
many of the same left shoulder problems noted in the previous 
examination report.  He also reported constant moderate pain 
and severe pain during flare-ups, which lasted half of a day.  
He also indicated that the pain had not caused him to lose 
any time at work during the prior 12 months.  The examiner 
noted no left shoulder abnormalities.  In fact, he 
specifically indicated that the veteran had no pain, 
including on deep palpation or during range of motion 
testing, full range of motion, no functional limitation on 
repetitive use, full left arm strength, and no neurological 
deficits, including sensory in nature.  Based on the physical 
evaluation and MRI findings, the examiner diagnosed mild, 
symptomatic osteoarthritis of the left shoulder with no 
evidence of a rotator cuff tear.     

The above evidence establishes that, since May 12, 2004, the 
veteran's left shoulder disorder has improved, initially 
(2004) manifesting as pain, including on use, significant 
limitation of motion, increased during flare-ups and on 
repetitive use, a lack of endurance and chronic fatigue, and 
subsequently (2006) manifesting as pain.  The RO contemplated 
these symptoms in the 20 percent evaluation it initially 
assigned the veteran's left shoulder disorder, from May 12, 
2004, pursuant to DC 5201.  

An initial evaluation in excess of 20 percent is not 
assignable under that DC based on these symptoms, even those 
noted to manifest during flare-ups and on repetitive use.  
During those times, the veteran's left shoulder disorder 
limits his range of motion significantly.  However, the loss 
of range of motion is not so significant that it hinders the 
veteran's ability to move his left arm to and beyond midway 
between his side and shoulder.  Rather, even when his left 
shoulder pain is most severe, causing a 50 percent loss of 
motion, he is still able to raise his left arm farther than 
would warrant an evaluation in excess of 20 percent under DC 
5201.  During those times, the veteran can flex from 0 to 70 
degrees and abduct from 0 to 60 degrees.  According to 
38 C.F.R. § 4.71, Plate I, by so doing, his arm is positioned 
higher than midway between his side and shoulder.   

An initial evaluation in excess of 20 percent is also not 
assignable under any other applicable DC or pursuant to 
DeLuca v. Brown, 8 Vet. App. at 206-7, in the absence of 
evidence of ankylosis of scapulohumeral articulation, 
impairment of the humerus, clavicle or scapula, or additional 
functional limitation during flare-ups or on repetitive use 
(other than that which was previously noted).  

2.  Low Back

The RO has evaluated the veteran's low back disorder as 0 
percent disabling from August 1, 1998, 10 percent disabling 
from December 12, 2002, and 20 percent disabling from May 12, 
2004, pursuant to DCs 5295 and 5237.  

VA twice amended the DCs pertinent to back ratings during the 
course of this appeal.  Prior to these amendments, Diagnostic 
Code 5295 governed ratings of lumbosacral strains and 
Diagnostic Code 5293 governed ratings of intervertebral disc 
syndrome.  Effective September 23, 2002, VA amended the 
criteria for rating intervertebral disc syndrome, but 
continued to evaluate that disease under Diagnostic Code 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective 
September 26, 2003, VA updated the entire section of the 
rating schedule that addresses disabilities of the spine.  
This update included a renumbering of the DCs pertinent to 
back ratings.  According to that renumbering, Diagnostic Code 
5237 now governs ratings of lumbosacral strains, Diagnostic 
Code 5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, in rating 
decisions and supplemental statements of the case, the RO 
informed the veteran of the former and revised criteria for 
rating diseases and injuries of the spine, including 
lumbosacral strains, and considered his claim for a higher 
initial evaluation for a low back disorder pursuant to those 
criteria. 

Prior to September 26, 2003, DC 5295 provided that a 0 
percent evaluation was assignable for lumbosacral strain with 
slight subjective symptoms only.  A 10 percent evaluation was 
assignable for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation was assignable for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum evaluation of 40 percent was 
assignable for severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295 (2002).  Under DC 5292, a 10 percent 
evaluation was assignable for slight limitation of motion of 
the lumbar spine.  A 20 percent evaluation was assignable for 
moderate limitation of motion of the lumbar spine.  A 40 
percent evaluation was assignable for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 
(2002).  

Prior to September 23, 2002, a 0 percent evaluation was 
assignable for postoperative, cured intervertebral disc 
syndrome under DC 5293.  A 10 percent evaluation was 
assignable for mild intervertebral disc syndrome.  An 
evaluation of 20 percent was assignable for moderate 
recurring attacks of intervertebral disc syndrome.  A 40 
percent evaluation was assignable for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 40 percent evaluation was 
assignable for favorable ankylosis of the lumbar spine under 
DC 5289.  38 C.F.R. § 4.71a, DC 5289 (2002).  An evaluation 
in excess of 40 percent was assignable for unfavorable 
ankylosis of the lumbar spine, complete bony fixation 
(ankylosis) of the spine at a favorable angle, or certain 
residuals of a fractured vertebra.  38 C.F.R. § 4.71a, DCs 
5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).  

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation is to be assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is to be assigned for unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

In this case, the veteran contends that the evaluations 
initially assigned his low back disorder do not accurately 
reflect the severity of his low back symptomatology.  
Allegedly, during all periods of time at issue in this case, 
the veteran's low back disorder manifested as spasm and 
severe, constant pain and, during some such periods, it 
manifested as additional symptomatology, including stiffness 
and lack of endurance.  The veteran asserts that this low 
back symptomatology has worsened over the years, requiring 
him to take multiple days off from work.  The veteran's 
representative contends that higher initial evaluations are 
warranted under 38 C.F.R. § 3.321, based on a finding that 
the low back disorder markedly interferes with the veteran's 
employability.

As discussed below, the evidence in this case supports, in 
part, these contentions, establishing that the veteran's low 
back disability picture more nearly approximates the criteria 
for an initial 10 percent evaluation from August 1, 1998 to 
December 11, 2002, and an initial 40 percent evaluation from 
May 12, 2004.

a.  From August 1, 1998 To December 11, 2002

The veteran first injured his low back in service, in July 
1989.  At that time, an examiner noted tenderness to 
palpation, pain, including on movement, tightness on 
movement, and spasm.  The veteran again injured his low back 
in February 1991 and October 1997 and, during treatment 
visits for these injuries, examiners noted pain and spasm.  
The veteran did not again express low back complaints during 
service until his discharge examination conducted in May 
1995.  At that time, he indicated that he had recurrent back 
pain.  The examiner noted a normal clinical spine evaluation 
and diagnosed a history of low back pain.  

Following discharge, but prior to December 12, 2002, the 
veteran sought treatment for low back complaints and 
underwent a VA examination of his low back.  During treatment 
visits, the veteran reported, and medical professionals 
objectively confirmed, mechanical low back pain.  The veteran 
also reported low back stiffness and indicated that his low 
back symptoms occasionally necessitated the use of pain 
medication.

During the VA examination, conducted in October 1998, the 
veteran again reported that he had low back pain.  A VA 
examiner objectively confirmed chronic low back pain, but 
noted no other symptomatology associated with the veteran's 
low back disorder.  X-rays of the left shoulder revealed no 
abnormalities.

The above evidence establishes that, from August 1, 1998 to 
December 11, 2002, the veteran's low back disorder manifested 
as pain, including on motion, and spasm.  These symptoms 
warrant the assignment of a 10 percent evaluation pursuant to 
DC 5295, the former DC for rating lumbosacral strains.  They 
do not warrant the assignment of an evaluation in excess of 
10 percent under the same DC, however, as there is no 
evidence that the veteran also experienced a loss of lateral 
spine motion during the same time period. 

In addition, in the absence of evidence of limitation of 
motion or ankylosis of the lumbar spine, more than mild 
intervertebral disc syndrome involving incapacitating 
episodes, severe muscle spasm or guarding, or additional 
functional limitation during flare-ups or on repetitive use, 
an initial evaluation in excess of 10 percent may not be 
assigned under any other applicable DC, former or revised, or 
pursuant to DeLuca v. Brown, 8 Vet. App. at 206-7.  

b.  From December 12, 2002 To May 11, 2004

From December 12, 2002 to May 11, 2004, the veteran sought 
additional treatment for back complaints and underwent 
another VA examination of his low back.  During treatment 
visits, he reported back pain.  Medical professionals 
objectively confirmed such pain and indicated that the 
veteran had no neurological deficit.  
X-rays revealed no low back abnormality.  

During the examination, conducted on December 12, 2002, the 
veteran reported worsening low back pain, daily low back 
stiffness and a lack of endurance.  He further reported that 
he was not receiving treatment for this condition, but 
occasionally used pain medication to alleviate the pain.  He 
indicated that, during flare-ups, his back pain worsened, 
affected his daily activities by slowing him down, and caused 
him to call in sick to work.  He further indicated that, most 
of the time, he was able to do his duties as an operating 
room technician.  

The VA examiner noted no muscle spasm, forward flexion to 95 
degrees, extension backwards to 30 degrees with discomfort, 
lateral flexion bilaterally to 30 degrees, and rotation 
bilaterally to 40 degrees with discomfort (all considered 
normal under 38 C.F.R. § 4.71, Plate V (2006).  He also noted 
no neurological deficits.  X-rays and a computer tomography 
scan revealed no low back abnormalities.  The VA examiner 
diagnosed chronic back strain.  

The above evidence establishes that, from December 12, 2002 
to May 11, 2004, the veteran's low back disorder manifested 
as pain and discomfort on motion.  These symptoms warrant the 
assignment of a 10 percent evaluation pursuant to DC 5295.  
They do not warrant the assignment of an evaluation in excess 
of 10 percent under the same DC, however, as there is no 
evidence that the veteran also experienced spasm and a loss 
of lateral spine motion during the same time period. 

In addition, in the absence of evidence of limitation of 
motion or ankylosis of the lumbar spine, more than mild 
intervertebral disc syndrome involving incapacitating 
episodes, severe muscle spasm or guarding, or additional 
functional limitation during flare-ups or on repetitive use, 
an initial evaluation in excess of 10 percent may not be 
assigned under any other applicable DC, former or revised, or 
pursuant to DeLuca v. Brown, 8 Vet. App. at 206-7.  

c.  Since May 12, 2004 

Since May 12, 2004, the veteran has received treatment for 
low back pain and has undergone additional VA examinations, 
including on May 12, 2004 and in April 2006.  During these 
examinations, he reported that his left shoulder pain had 
worsened, was constant and manifested daily, particularly 
during certain activities.  He also reported that he had 
muscle spasms, and weakness, radiating pain, tingling and 
numbness in the left lower extremity.  He indicated that he 
missed work two to three times yearly secondary to severe 
pain and that such pain also interfered with his daily 
activities and necessitated the use of pain medication.  

The examiner noted that the veteran had flexion of the lumbar 
spine limited to 70 degrees with pain, extension limited to 
10 degrees with pain, right lateral flexion limited to 30 
degrees, left lateral flexion limited to 25 degrees, rotation 
to the right limited to 20 degrees, rotation to the left 
limited to 10 degrees, 50 percent less range of motion during 
flare-ups, flexion limited to 60 degrees and extension 
limited to 2 degrees on repetitive use, moderately severe 
paravertebral muscle spasm, fatigability, and neurological 
abnormalities in the left lower extremity, but not the lumbar 
spine.  See 38 C.F.R. § 4.71, Plate V (describing normal 
range of flexion and extension as 90 degrees and 30 degrees, 
respectively, and normal range of lateral flexion and 
rotation as 30 degrees, respectively).  Testing revealed 
facet arthrosis, degenerative disc disease, disc bulging and 
a protrusion in the lumbar spine.  The examiner diagnosed 
degenerative joint disease with lumbosacral strain associated 
with limitation of motion, mild sciatic radiculopathy 
involving the left lower extremity, facet arthrosis, 
degenerative disc disease, bulging and a disc protrusion.  He 
indicated that the pain in the veteran's low back was having 
a major functional impact.  He characterized the impact as 
moderately severe. 

During the April 2006 VA examination, the veteran reported 
many of the same low back problems noted in the previous 
examination report.  He also reported that his low back pain 
had become constant and very severe ("the worst possible 
pain in life").  He indicated that he had flare-ups of such 
pain once every two to three months, which lasted four to 
five hours.  Allegedly, he was able to relieve such flare-ups 
of pain with rest and/or medication.  He indicated that the 
pain interfered with daily activities and his job and that, 
during the prior year, he had missed three to four days of 
work secondary to pain.  He denied any periods of 
incapacitation.     

The examiner noted that the veteran had flexion to 95 degrees 
with discomfort, extension backward to 30 degrees, lateral 
flexion bilaterally to 35 degrees and rotation bilaterally to 
35 degrees with discomfort.  He further noted that the 
veteran did not have any functional impairment during flare-
ups and only mild functional impairment on repetitive use.

The above evidence establishes that, since May 12, 2004, the 
veteran's low back disorder has manifested as pain, including 
on motion, limitation of motion, increased during flare-ups 
and on repetitive use, moderately severe muscle spasm, 
sciatic radiculopathy, fatigability, and a lack of endurance, 
involved degenerative disc disease, and caused moderately 
severe impairment in his ability to function.
These symptoms warrant the assignment of a 40 percent 
evaluation pursuant to the former criteria for rating spine 
disabilities.  The limitation of motion shown during this 
time period may be considered severe under DC 5292 because, 
according to one VA examiner, during flare-ups, when the 
veteran's motion is additionally limited by pain, the veteran 
is unable to flex, including laterally, extend, and rotate 
beyond a third of the distance considered normal.  

Such symptoms do not warrant the assignment of an evaluation 
in excess of 40 percent under any other DC, former or 
revised, however, as there is no evidence that, during the 
time period in question, the veteran also experienced 
ankylosis of the lumbar spine, favorable or otherwise, 
pronounced intervertebral disc syndrome with little 
intermittent relief, or incapacitating episodes of low back 
pain lasting at least six weeks in duration.  In addition, in 
the absence of evidence of additional functional limitation 
during flare-ups or on repetitive use (other than that which 
was described above), an initial evaluation in excess of 40 
percent may not be assigned pursuant to DeLuca v. Brown, 8 
Vet. App. at 206-7.  

3.  Headaches

The RO has evaluated the veteran's headaches as 
noncompensably (0 percent) disabling pursuant to DC 8100.  DC 
8100 provides that a 0 percent evaluation is assignable for 
less frequent attacks of migraine headaches.  A 10 percent 
evaluation is assignable for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is assignable for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent evaluation is 
assignable for migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 
(2006).

The veteran contends that the noncompensable evaluation 
assigned his headaches does not accurately reflect the 
severity thereof.  Allegedly, from 1996 to 1999, the veteran 
experienced headaches once weekly and, thereafter, he 
experienced two to three headaches every three to six months.  
These headaches reportedly necessitated retreat to a dark 
room and rest.  The veteran's representative contends that a 
higher initial evaluation is warranted under 38 C.F.R. 
§ 3.321, based on a finding that the headaches markedly 
interfere with the veteran's employability.

As discussed below, the evidence in this case does not 
support the veteran's contention, instead establishing that 
the veteran's headache disability picture does not more 
nearly approximate the criteria for an initial evaluation 
compensable evaluation under DC 8100.

The veteran began to have headaches, characterized as muscle 
contraction and tension type, in the mid-1960s during active 
service.  These headaches necessitated medication and were 
reportedly incapacitating, hindering the veteran's ability to 
work for two to three days and to concentrate.  

Following discharge, the veteran continued to complain of 
headaches.  During a VA general medical examination conducted 
in October 1999 and a VA Form 9 (Appeal to Board of Veterans 
Appeals) received in January 2000, the veteran reported that 
he had been having headaches once weekly for the last three 
years.  

During a VA general medical examination conducted in December 
2002, the veteran reported that his headaches had improved, 
occurring once monthly.  He described these headaches as 
affecting his whole head, but mostly the posterior aspect of 
his neck, causing severe, agonizing pain, worse than any 
other pain he had ever experienced, lasting for over an hour, 
and resolving spontaneously.  He indicated that he did not 
treat these headaches other than with sleep, an hour of which 
typically cured the pain.  

During a VA neurological examination conducted in May 2004, 
the veteran reported that his headaches had worsened, 
occurring once monthly, lasting one or two days, manifesting 
in response to stress, involving blurred vision, causing a 
lack of endurance and fatigue, and necessitated the use of 
over-the-counter pain medication.  Testing revealed no 
abnormalities.  An examiner diagnosed chronic muscle tension 
headaches with recurrent acute exacerbations.

During a VA spine examination conducted in April 2006, the 
veteran reported that he had been experiencing two to three 
episodes of band-type headaches every thirty to ninety days.  
These headaches reportedly necessitated rest, which usually 
resolved the pain, but did not incapacitate him; they slowed 
him down, but did not hinder his ability to complete duties 
at home and at work.  The examiner noted that these headaches 
were not prostrating in nature.   

The above evidence establishes that, in service and from 
approximately 1996 to 2000, the veteran reportedly 
experienced frequent episodes of headaches, once weekly to 
once monthly, which necessitated rest and/or medication.  
Since then, he has reportedly experienced less frequent 
headaches, two to three every thirty to ninety days.  
According to a medical professional, however, these headaches 
are not prostrating in nature.  In fact, according to the 
veteran, after resting in a dark room, such headaches 
typically resolve.  In the absence of headache episodes that 
are objectively confirmed as prostrating in nature, the Board 
may not assign the veteran an initial compensable evaluation 
under DC 8100, during any period of time.

4.  Conclusion

In an exceptional case, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication of record that the schedular criteria 
are inadequate to evaluate any of the disabilities at issue 
in this decision.  The veteran alleges that each of the 
disabilities in question, particularly his low back disorder, 
has interfered with his employability and caused him to take 
off work.  He has submitted written statements from his 
supervisor confirming that, due to his headaches and back 
problems, the veteran missed five to eight days of work in 
2005.  This assertion is insufficient to show that any one 
such disability at issue in this decision, alone, causes 
marked interference with employment.  Inasmuch as there is 
also no evidence establishing that any one of these 
disabilities, alone, necessitates frequent periods of 
hospitalization, the Board finds that the veteran's claims 
for higher initial evaluations do not present such 
exceptional or unusual disability pictures as to render 
impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand any 
of these claims to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded different 
evaluations in the future should any of his disability 
pictures change.  38 C.F.R. § 4.1.  At present, however, the 
evaluations noted above are the most appropriate given the 
medical evidence of record.

Based on that evidence, the Board concludes that the criteria 
for entitlement to an initial 10 percent evaluation for left 
shoulder rotator cuff tear with secondary outlet impingement 
syndrome, from August 1, 1998 to May 11, 2004, an initial 10 
percent evaluation for low back strain, from August 1, 1998 
to December 11, 2002, and an initial 40 percent evaluation 
for low back strain, from May 12, 2004, have been met.  The 
Board also concludes that the criteria for entitlement to an 
initial compensable evaluation for headaches have not been 
met.  In reaching these conclusions, the Board considered the 
complete history of the disabilities at issue as well as the 
current clinical manifestations and the effect the 
disabilities have on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2006).  With regard to the claim 
for a higher initial evaluation for headaches, the Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence in that case is not in 
relative equipoise, the doctrine is not applicable.  Rather, 
a preponderance of the evidence is against that claim.


ORDER

Service connection for hearing loss, right ear, is granted.

An initial 10 percent evaluation for left shoulder rotator 
cuff tear with secondary outlet impingement syndrome, from 
August 1, 1998 to May 11, 2004, is granted.  

An initial evaluation in excess of 20 percent for left 
shoulder rotator cuff tear with secondary outlet impingement 
syndrome, from May 12, 2004, is denied.  

An initial 10 percent evaluation for low back strain, from 
August 1, 1998 to December 11, 2002, is granted.  

An initial evaluation in excess of 10 percent for low back 
strain, from December 12, 2002 to May 11, 2004, is denied.  

An initial 40 percent evaluation for low back strain, from 
May 12, 2004, is granted.  

An initial compensable evaluation for headaches is denied.


REMAND

The veteran claims entitlement to service connection for a 
neck disorder and entitlement to a higher initial evaluation 
for sinusitis.  Additional action is necessary before the 
Board decides these claims.  

First, in a written statement dated November 2006, the 
veteran indicates that he received treatment for his 
sinusitis as recently as September 28, 2006.  He also 
indicates that he saw his primary care physician a week later 
for, in part, sinusitis.  Records of this treatment and visit 
are not in the claims file.  Inasmuch as they are pertinent 
to the claim for a higher initial evaluation for sinusitis, 
VA should obtain and associate them with the claims file on 
remand. 

Second, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist also includes providing a claimant a medical 
examination or obtaining a medical opinion when an 
examination or opinion is necessary to make a decision on a 
claim.  In this case, such an examination is necessary.  The 
RO afforded the veteran a VA examination during the course of 
this appeal, but the report of that examination is inadequate 
to decide the claim for service connection for a neck 
disorder.  Therein, the examiner discussed whether the 
veteran's neck disorder is related to his active service, but 
not whether it is related to his service-connected low back 
disorder and/or headaches.  Given that the veteran asserts 
that such a secondary relationship exists, further medical 
inquiry regarding this matter is necessary on remand.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  After securing any necessary 
authorization, obtain and associate with 
the claims file all records of the 
veteran's recent treatment for sinusitis 
and visit with his primary care physician 
(allegedly dated since September 2006).

2.  Arrange for the veteran to undergo a 
VA examination of his neck.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
him to confirm in his written report that 
he conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any neck disorder shown 
to exist; 

b) opine whether such disorder is at 
least as likely as not proximately 
due to or the result of the 
veteran's service-connected low back 
disorder and/or headaches;  

c) if not, opine whether the 
veteran's service-connected low back 
disorder and/or headaches aggravates 
his neck disorder; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinion.

3.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  If either benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


